DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Response to Amendment
The amendments filed 30 November 2022 have been entered.  Claims 1-16 remain pending.  Claims 1 and 5 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 ,4, 5, 6, 8, 10, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20150354690 A1) in view of  Tonogai (JP 2009198398 A) in view of Yokoyama (US 20130220042 A1). 

	Regarding claim 1 Cheng teaches a method for detecting decreased preload in a ball screw, which is a method for detecting a decrease in a preload applied to the ball screw (para 0035: “wearing between the ball screw's shaft, balls and nut has formed axial backlash in the ball screw, and in turn makes the ball screw's preload to decrease significantly”), the method comprising: a vibration measurement step of measuring vibration during operation of the ball screw (para 0011: “detects an operating signal of a ball screw in operation, wherein the operating signal contains information about the ball screw's rotating speed and status, and the status refers to a vibration or a sound generated by the operating ball screw”); a calculation processing step of acquiring a vibration value of a vibration signal in a specific frequency band among vibration signals obtained at the vibration measurement step (para 0011: “analyzing the operating signal, so as to track a ball-passing frequency order that is associated with the ball screw's balls revolution speed; the processing device performing a ball-passing frequency order analysis”, by ‘frequency order’ the reference application means a frequency band);…, the reference value being a vibration value in an initial stage of the operation of the ball screw or during a normal operation of the ball screw (Fig. 3 threshold, below this threshold the ball screw is in normal operation but after (for this graph) about 630km and above .1 m/s2 the there is an abnormality).  
Cheng does not teach … an abnormality detection step of determining that a decrease in the preload has occurred in the ball screw when the vibration value is less than a previously determined threshold with respect to a reference value …  wherein the specific frequency band is set based on a natural frequency of a ball screw shaft of the ball screw.  
Tonogai does teach an abnormality detection step of determining that a decrease in the preload has occurred in the ball screw when the vibration value is less than a previously determined threshold with respect to a reference value (para 0003: due to the phenomenon of ‘familiarity’ the bearings will vibrate less after the preload on the bearings decreases, para 0008: discusses abnormality detection based on the crossing of a threshold which is determined with respect to a reference value which is determined before the loss of preload).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Cheng with the teachings of Tonogai.  One would have modified the method for detecting decreased preload in a ball screw of Cheng with the phenomenon of ‘familiarity’ from Tonogai.  The motivation would have been that the bearings under a load would eventually create a track and thereby cause a decrease in the preload of the ball screw.  
Neither Cheng nor Tonogai teach wherein the specific frequency band is set based on a natural frequency of a ball screw shaft of the ball screw.
Yokoyama does teach wherein the specific frequency band is set based on a natural frequency of a ball screw shaft of the ball screw (Fig. 4, para 0053 & para 0057: the component sections of the ball screw have natural frequencies and adjusting the length and the tension in the ball screw can suppress these natural frequencies).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Cheng in view of Tonogai with the teachings of Yokoyama.  One would have added to the device for detecting decreased preload in a ball screw with ‘familiarity’ of Cheng in view of Tonogai the minimization of resonant frequencies of Yokoyama.  The motivation would have been to enable smoother operation with less damage to components.  

Regarding claim 2 Cheng in view of Tonogai in view of Yokoyama teaches the method for detecting decreased preload in a ball screw according to claim 1.  
Cheng further teaches wherein at the calculation processing step, the vibration value is chronologically acquired (Fig. 3 shows on the x axis the total distance the bearing has traveled and is thus ordered chronologically), and at the abnormality detection step, a comparison between the acquired vibration value and the vibration value in the initial stage of the operation of the ball screw is performed as needed (para 0011: “capturing device acquiring the operating signal; a processing device receiving and analyzing the operating signal”, so the system is continuously comparing the current status against the initial operating status), and when a difference between the vibration values exceeds a previously determined set value, it is determined that a decrease in the preload has occurred in the ball screw (para 0010: “determines the ball screw's preload has vanished when the ball-passing signal surpasses the threshold”, a set value is a threshold).  

Regarding claim 4 Cheng in view of Tonogai in view of Yokoyama teaches the method for detecting decreased preload in a ball screw according to claim 1.  
Cheng further teaches wherein at the calculation processing step, at least one of an overall value, an RMS value, and an average value is acquired as the vibration value (para 0011: “track a ball-passing frequency order that is associated with the ball screw's balls revolution speed; the processing device performing a ball-passing frequency order analysis, and identifying a corresponding ball-passing signal”, if it’s an ‘order analysis’ then it is keeping track of all those frequencies which are of that order so it’s equivalent to the ‘overall value’ of the instant application).  

Regarding claim 5 Cheng teaches a linear motion drive device comprising a ball screw, a linear motion unit configured to be driven by the ball screw to move linearly (para 0004: “ball screws are commonly used transmission elements that feature for high accuracy, long service life and high-speed forward and backward transmission”, if it is for forward and backward transmission then it is driven linearly (i.e. along a line)), and an abnormality detection device configured to detect a decrease in a preload applied to the ball screw (para 0036: “processing device determines that the ball screw's preload has vanished”), wherein the abnormality detection device includes a vibration sensor configured to measure vibration during operation of the ball screw (para 0009: “a system and a method for monitoring a preload in a ball screw, which involve detecting vibration or sound of the ball screw's balls and accordingly determining whether ball screw's preload has vanished, thereby monitoring the preload loss reliability”), a calculation processing unit configured to acquire a vibration value of a vibration signal in a specific frequency band among vibration signals measured by the vibration sensor (para 0011: “detecting device that detects an operating signal of a ball screw in operation, wherein the operating signal contains information about the ball screw's rotating speed and status, and the status refers to a vibration or a sound generated by the operating ball screw”, para 0011: “the processing device determining that the ball screw's preload has vanished when the ball-passing signal surpasses the threshold”, so the processing device looks for a vibration signal in some range (i.e. surpassing a threshold)), …, the reference value being a vibration value in an initial stage of the operation of the ball screw or during a normal operation of the ball screw (Fig. 3 threshold, below this threshold the ball screw is in normal operation but after (for this graph) about 630km and above .1 m/s2 the there is an abnormality).  
Cheng does not teach an abnormality detection unit configured to determine that a decrease in the preload has occurred in the ball screw when the vibration value is less than a previously determined threshold with respect to a reference value … wherein the specific frequency band is set based on a natural frequency of a ball screw shaft of the ball screw.  
Tonogai does teach an abnormality detection unit configured to determine that a decrease in the preload has occurred in the ball screw when the vibration value is less than a previously determined threshold with respect to a reference value (para 0003: due to the phenomenon of ‘familiarity’ the bearings will vibrate less after the preload on the bearings decreases, para 0008: discusses abnormality detection based on the crossing of a threshold which is determined with respect to a reference value which is determined before the loss of preload).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Cheng with the teachings of Tonogai.  One would have modified the device for detecting decreased preload in a ball screw of Cheng with the phenomenon of ‘familiarity’ from Tonogai.  The motivation would have been that the bearings under a load would eventually create a track and thereby cause a decrease in the preload of the ball screw.  
Neither Cheng nor Tonogai teach wherein the specific frequency band is set based on a natural frequency of a ball screw shaft of the ball screw.  
Yokoyama does teach wherein the specific frequency band is set based on a natural frequency of a ball screw shaft of the ball screw (Fig. 4, para 0053 & para 0057: the component sections of the ball screw have natural frequencies and adjusting the length and the tension in the ball screw can suppress these natural frequencies).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Cheng in view of Tonogai with the teachings of Yokoyama.  One would have added to the device for detecting decreased preload in a ball screw with ‘familiarity’ of Cheng in view of Tonogai the minimization of resonant frequencies of Yokoyama.  The motivation would have been to enable smoother operation with less damage to components.  

Regarding claim 6 Cheng in view of Tonogai in view of Yokoyama teaches the linear motion drive device according to claim 5.  
Cheng further teaches wherein the abnormality detection device is configured to allow the calculation processing unit to chronologically acquire the vibration value (Fig. 3 shows on the x axis the total distance the bearing has traveled and is thus ordered chronologically) and allow the abnormality detection unit to perform, as needed, a comparison between the acquired vibration value and the vibration value in the initial stage of the operation of the ball screw and determine that a decrease in the preload has occurred in the ball screw when a difference between the vibration values exceeds a previously determined set value (Fig 3 also shows that an abnormality is detected when the graph exceeds a threshold value of about .1m/s2).  

Regarding claim 8 Cheng in view of Tonogai in view of Yokoyama teaches the linear motion drive device according to claim 5.  
Cheng further teaches wherein the calculation processing unit acquires at least one of an overall value, an RMS value, and an average value as the vibration value (para 0011: “track a ball-passing frequency order that is associated with the ball screw's balls revolution speed; the processing device performing a ball-passing frequency order analysis, and identifying a corresponding ball-passing signal”, if it’s an ‘order analysis’ then it is keeping track of all those frequencies which are of that order so it’s equivalent to the ‘overall value’ of the instant application).  

Regarding claim 10 Cheng in view of Tonogai in view of Yokoyama teaches the method for detecting decreased preload in a ball screw according to claim 2.  
Cheng further teaches wherein at the calculation processing step, at least one of an overall value, an RMS value, and an average value is acquired as the vibration value (para 0011: “track a ball-passing frequency order that is associated with the ball screw's balls revolution speed; the processing device performing a ball-passing frequency order analysis, and identifying a corresponding ball-passing signal”, if it’s an ‘order analysis’ then it is keeping track of all those frequencies which are of that order so it’s equivalent to the ‘overall value’ of the instant application).  

Regarding claim 14 Cheng in view of Tonogai in view of Yokoyama teaches the linear motion drive device according to claim 6.  
Cheng further teaches wherein the calculation processing unit acquires at least one of an overall value, an RMS value, and an average value as the vibration value (para 0011: “track a ball-passing frequency order that is associated with the ball screw's balls revolution speed; the processing device performing a ball-passing frequency order analysis, and identifying a corresponding ball-passing signal”, if it’s an ‘order analysis’ then it is keeping track of all those frequencies which are of that order so it’s equivalent to the ‘overall value’ of the instant application).  


Claim 3, 7, 9, 11-13, 15, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20150354690 A1) in view of  Tonogai (JP 2009198398 A) in view of Yokoyama (US 20130220042 A1) and further in view of Miyasaka et al. (US 7184930 B2). 

Regarding claim 3 Cheng in view of Tonogai in view of Yokoyama teaches the method for detecting decreased preload in a ball screw according to claim 1.  
Neither Cheng nor Tonogai nor Yokoyama teaches wherein the specific frequency band is a frequency band of from 10 Hz to 10 kHz.  
Miyasaka does teach wherein the specific frequency band is a frequency band of from 10 Hz to 10 kHz (column 5 lines 61-63: “An abnormality diagnosis system according to any one of (1) to (6), wherein the filtering processing portion extracts only a frequency component of 1 kHz or less.”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Cheng in view of Tonogai with the teachings of Miyasaka.  The motivation would be that failures in the ball screw are known to create signals in the range of less than 1Khz.  

Regarding claim 7 Cheng in view of Tonogai in view of Yokoyama teaches the linear motion drive device according to claim 5.  
Neither Cheng nor Tonogai nor Yokoyama teaches wherein the specific frequency band is a frequency band of from 10 Hz to 10 kHz.  
Miyasaka does teach wherein the specific frequency band is a frequency band of from 10 Hz to 10 kHz (column 5 lines 61-63: “An abnormality diagnosis system according to any one of (1) to (6), wherein the filtering processing portion extracts only a frequency component of 1 kHz or less.”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Cheng in view of Tonogai with the teachings of Miyasaka.  The motivation would be that failures in the ball screw are known to create signals in the range of less than 1Khz.  

Regarding claim 9 Cheng in view of Tonogai in view of Yokoyama teaches the method for detecting decreased preload in a ball screw according to claim 2. 
Neither Cheng nor Tonogai nor Yokoyama teaches wherein the specific frequency band is a frequency band of from 10 Hz to 10 kHz.  
Miyasaka does teach wherein the specific frequency band is a frequency band of from 10 Hz to 10 kHz (column 5 lines 61-63: “An abnormality diagnosis system according to any one of (1) to (6), wherein the filtering processing portion extracts only a frequency component of 1 kHz or less.”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Cheng in view of Tonogai with the teachings of Miyasaka.  The motivation would be that failures in the ball screw are known to create signals in the range of less than 1Khz.  

Regarding claim 11 Cheng in view of Tonogai in view of Yokoyama in further view of Miyasaka teaches the method for detecting decreased preload in a ball screw according to claim 3.  
Cheng further teaches wherein at the calculation processing step, at least one of an overall value, an RMS value, and an average value is acquired as the vibration value(para 0011: “track a ball-passing frequency order that is associated with the ball screw's balls revolution speed; the processing device performing a ball-passing frequency order analysis, and identifying a corresponding ball-passing signal”, if it’s an ‘order analysis’ then it is keeping track of all those frequencies which are of that order so it’s equivalent to the ‘overall value’ of the instant application).  

Regarding claim 12 Cheng in view of Tonogai in view of Yokoyama in further view of Miyasaka teaches the method for detecting decreased preload in a ball screw according to claim 9.  
Cheng further teaches wherein at the calculation processing step, at least one of an overall value, an RMS value, and an average value is acquired as the vibration value (para 0011: “track a ball-passing frequency order that is associated with the ball screw's balls revolution speed; the processing device performing a ball-passing frequency order analysis, and identifying a corresponding ball-passing signal”, if it’s an ‘order analysis’ then it is keeping track of all those frequencies which are of that order so it’s equivalent to the ‘overall value’ of the instant application).  

Regarding claim 13 Cheng in view of Tonogai in view of Yokoyama teaches the linear motion drive device according to claim 6.  
Neither Cheng nor Tonogai nor Yokoyama teaches wherein the specific frequency band is a frequency band of from 10 Hz to 10 kHz.  
Miyasaka does teach wherein the specific frequency band is a frequency band of from 10 Hz to 10 kHz (column 5 lines 61-63: “An abnormality diagnosis system according to any one of (1) to (6), wherein the filtering processing portion extracts only a frequency component of 1 kHz or less.”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Cheng in view of Tonogai with the teachings of Miyasaka.  The motivation would be that failures in the ball screw are known to create signals in the range of less than 1Khz.  

Regarding claim 15 Cheng in view of Tonogai in view of Yokoyama in further view of Miyasaka teaches the linear motion drive device according to claim 7.  
Cheng further teaches wherein the calculation processing unit acquires at least one of an overall value, an RMS value, and an average value as the vibration value (para 0011: “track a ball-passing frequency order that is associated with the ball screw's balls revolution speed; the processing device performing a ball-passing frequency order analysis, and identifying a corresponding ball-passing signal”, if it’s an ‘order analysis’ then it is keeping track of all those frequencies which are of that order so it’s equivalent to the ‘overall value’ of the instant application).

Regarding claim 16 Cheng in view of Tonogai in view of Yokoyama in further view of Miyasaka teaches the linear motion drive device according to claim 13.  
Cheng further teaches wherein the calculation processing unit acquires at least one of an overall value, an RMS value, and an average value as the vibration value (para 0011: “track a ball-passing frequency order that is associated with the ball screw's balls revolution speed; the processing device performing a ball-passing frequency order analysis, and identifying a corresponding ball-passing signal”, if it’s an ‘order analysis’ then it is keeping track of all those frequencies which are of that order so it’s equivalent to the ‘overall value’ of the instant application).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858